        Case 7:18-cv-07197-NSR-PED Document 113 Filed 07/23/21 Page 1 of 2

                                            :„£ E ?




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

       Rodney Joseph,


                               Plaintiff.                           18Civ.7197CNSR)(PED)

               - against -                                                ORDER TO
                                                                         SHOW CAUSE
       Anthony Annucci, et al,,


                               Defendants.


PAUL E. DAVISON, U.S.M.J.;


       This Court scheduled a telephonic status conference for June 1 1, 2021, at which Plaintiff

Rodney Joseph, pro se, failed to appear. The conference was adjourned to June 22, 202 I.


       Plaintiff appeared, pro se, for the June 22 conference, and Attorney Sarandc Dedushi


appeared on behalf of the remaining Defendants, and at which this Court scheduled a status


conference for July 23, 2021 at 9:30 a.m. Plaintiff was instructed, on the record, to appear for the


July 23 conference. Attorney Dedushi informed the Court that Plaintiff had not responded to

written discovery demands, and the Court instructed Plaintiff to respond to discovery by the July

23 conference. The Court informed Plaintiff that his case may be subject to sanctions including


dismissal if he failed to respond. On July 14, 2021, Attorney Dedushi contacted Plaintiff by

telephone and reminded him of the July 23 conference.


       Plaintiff failed to appear at this morning's scheduled conference and did not contact the


Court to explain his absence. Attorney Dedushi called Plaintiff at 9:32 a.m. but was unable to


reach him. 'Yhe Court commenced the conference, on the record, at 9:48 a.m. Attorney Dedushi


informed the Court that Plaintifi had failed to respond to Defendants discovery demands, which


have been outstanding for some time. Accordingly,
       Case 7:18-cv-07197-NSR-PED Document 113 Filed 07/23/21 Page 2 of 2



       The Court sets a telephonic status conference for August 11, 2021 10:00 a.m., at which


Attorney Rodney Joseph is hereby ORDERED to appear; and

       Plaintiff is ORDERED to respond to all outstanding written discovery by the August 11,

2021 conference.


       Plaintiff is reminded of the duty ^to diligently prosecute this action under Rule 41(b) of the

Federal Rules of Civil Procedure, and that his complaint may be involuntarily dismissed for


failure to prosecute, including failure to attend conferences before this Court and failure to


respond to discovery.




Dated; July 22, 2021                                         SO ORDERED:
       White Plains, New York




                                                             PAUT7E. DAVISON, U.S.M.J
